Case: 18-60689      Document: 00515204516         Page: 1    Date Filed: 11/19/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT    United States Court of Appeals
                                                      Fifth Circuit

                                                                                 FILED
                                                                           November 19, 2019
                                    No. 18-60689
                                  Summary Calendar                            Lyle W. Cayce
                                                                                   Clerk


EDA YMELDA MARTINEZ-DE                         CRISTALES;         KEVIN        ERNESTO
CRISTALES-MARTINEZ,

                                                 Petitioners

v.

WILLIAM P. BARR, U.S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A206 730 260
                               BIA No. A 206 730 288


Before KING, GRAVES, and WILLETT, Circuit Judges.
PER CURIAM: *
       Eda Ymelda Martinez-De Cristales and Kevin Ernesto Cristales-
Martinez, natives and citizens of El Salvador, petition for review of the Board
of Immigration Appeals’ (BIA’s) dismissal of their appeal of the immigration
judge’s decision denying their applications for asylum, withholding of removal,
and relief under the Convention Against Torture (CAT). Petitioners argue that


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-60689    Document: 00515204516     Page: 2   Date Filed: 11/19/2019


                                 No. 18-60689

they qualified for asylum because the extortion demands and death threats
made by the MS-13 gang over the course of ten months rose to the level of past
persecution and that the persecution they endured was on account of their
political opinion and membership in a particular social group. They also argue
that these past harms gave rise to a well-founded fear of future persecution.
Finally, the petitioners argue that they are entitled to relief under the CAT
because they face a clear probability of torture in El Salvador at the hand of
criminal elements because of rampant police corruption.
      We review questions of law de novo and factual findings for substantial
evidence. Zhu v. Gonzales, 493 F.3d 588, 594 (5th Cir. 2007). Under the
substantial evidence standard, “[t]he alien must show that the evidence was
so compelling that no reasonable factfinder could conclude against it.” Wang
v. Holder, 569 F.3d 531, 537 (5th Cir. 2009).
      Substantial evidence supports the BIA’s conclusion that the petitioners
did not establish past persecution or a well-founded fear of future persecution.
Gang members targeted petitioners because they were perceived to have
wealth based on Martinez-De Cristales’s ownership of a small business and
because Martinez-De Cristales’s husband lived in the United States. This
court has held that it does “not recognize economic extortion as aw form of
persecution under immigration law.” Ramirez-Mejia v. Lynch, 794 F.3d 485,
493 (5th Cir. 2015). Moreover, the evidence indicated that the petitioners could
relocate to another part of El Salvador because other family members live there
and have not experienced harm. See Eduard v. Ashcroft, 379 F.3d 182, 194
(5th Cir. 2004) (stating that an alien does not have a well-founded fear of
persecution if he could avoid persecution by relocating to another part of the
country).




                                       2
    Case: 18-60689    Document: 00515204516     Page: 3   Date Filed: 11/19/2019


                                 No. 18-60689

      Substantial evidence also supports the BIA’s conclusion that the
petitioners were not entitled to relief under the CAT. The record failed to show
that the extortion and threats directed at the petitioners were officially-
sanctioned torture. See Garcia v. Holder, 756 F.3d 885, 892 (5th Cir. 2014)
(holding that “potential instances of violence committed by non-governmental
actors against citizens, together with speculation that police might not prevent
that violence, are generally insufficient to prove government acquiescence”).
      The petition for review is therefore DENIED.




                                       3